Citation Nr: 0121342	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia and 
fibromyositis, to include as due to herbicide exposure in 
Vietnam

2.  Entitlement to an increased evaluation for a shell 
fragment wound of the left side of the back, with a retained 
foreign body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1993 and August 1995 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The Board 
remanded this case to the RO in September 1996 and October 
1997.  The veteran testified before the undersigned member of 
the Board in March 2001 at the RO.


REMAND

Under a recent change in the law, VA has a duty to assist the 
veteran in the development of facts pertinent to his claims 
without regard to prior legal requirements that claims be 
"well grounded" in order to trigger VA assistance with 
claim development.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  This duty to assist includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran when necessary to decide a claim. 

During his March 2001 hearing, the veteran and his 
representative referred to treatment that the veteran was 
receiving for his claimed disorders at the Omaha VA Medical 
Center (VAMC) and from chiropractors.  The claims file does 
not include copies of any VA treatment records since March 
1993.  The veteran also testified that he had pain and 
trouble sleeping from the shell fragment wound to his back 
despite taking a muscle relaxer for most of the years since 
the injury in service.  The most recent VA examination 
addressing the veteran's service-connected left back wound 
was conducted in September 1993, and he has not been examined 
to determine the nature, extent, and etiology of the claimed 
fibromyalgia and fibromyositis.

The Board regrets the necessity of another remand, and the 
resultant delay in this case.  The veteran agreed at his 
hearing to attempt to request and submit his recent VA 
medical records to the Board for review with this appeal, but 
his representative has informed the Board that the veteran 
had not provided such records within the agreed period of 
time.  The veteran is, of course, entitled to assistance in 
obtaining VA records and they appear to be essential to his 
appeal.  Accordingly, in order to fully and fairly adjudicate 
the veteran's claims, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the Omaha VAMC 
and request all records of treatment of 
the veteran (inpatient and outpatient) 
since March 1993.  

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and extent of his service-connected left 
back wound disability and the etiology, 
nature, and extent of his claimed 
fibromyalgia and fibromyositis.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and any indicated special 
examinations should be performed.  The 
examiner should be asked to provide a 
diagnosis of the veteran's current back 
wound disability, with a description of 
all current symptoms and any resultant 
functional impairment.  The examiner 
should also be requested to offer an 
opinion with supporting rationale as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
fibromyalgia and/or fibromyositis, if 
present, is medically related to service.  

3.  The RO should then review the 
veteran's claims of entitlement to an 
increased evaluation for a shell fragment 
wound of the left side of the back, with 
a retained foreign body; and entitlement 
to service connection for fibromyalgia 
and fibromyositis, to include as due to 
herbicide exposure in Vietnam.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter, including any current medical 
records from private sources such as chiropractors. See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
necessary, the veteran and his representative may request 
assistance from the RO in obtaining such records.  However, 
no action is required of the veteran until he is so notified 
to report for examination.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



